DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/22.
Applicant's election with traverse of group I (claims 1-15) in the reply filed on 9/13/22 is acknowledged.  The traversal is on the ground(s) that the two groups share the same classifications.  This is not found persuasive due to the reasons for distinctness laid forth in the restriction mailed on 7/18/22, the merits of the distinctness not being rebutted by applicants.  Further, there would be a serious search and/or examination burden because:
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the struckthrough documents on the information disclosure statement filed 4/8/19 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein by strikethrough has not been considered. In this case, the NPL document was struckthrough as there is no corresponding document on file.

Claim Status
Claims 1-20 are pending with claims 1-15 being examined and claims 16-20 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what structure applicants are intending to define by an “incubation” system as recited in line 1.  Specifically, there is no structure positively recited in the claim body that is capable of performing the claimed function of incubating, which is typically heating and controlling humidity and oxygen/CO2.  Therefore, it is unclear what structure applicants are or are not intending to define as the “incubation” system, and it is further unclear whether an incubating structure, such as a heater or humidity control or and oxygen/CO2 control, is required.
Regarding line 7 of claim 1, the sample holder does not have sufficient antecedent basis as a specific sample holder has not been recited or isolated.  What sample holder are applicants referring to?  Are all the holders imaged by the robot at the same time, or is only one specific holder imaged by the robot? 
Regarding line 9 of claim 1, it is unclear what is required by a fluid handling station.  A station is just a region of space and is not an actual physical structure.  Therefore, it is unclear what adds or removes fluids.  Are applicants intending to recite a pipettor or some physical device at the station?
Claims 2-15 are rejected based on further claim dependency.
As to claim 2, it is unclear what structure applicants are attempting to claim by reciting the function of “configured to capture images by lensless imaging”.  The examiner believes that applicants need to positively recite the imager and then define the imager as being lensless, as it is otherwise unclear if other imagers would be capable of the claimed language.  Claim 3 is similarly rejected.
With respect to claim 4, it is unclear if applicants are attempting to claim the waveguide or not because the waveguide appears to be a function of the detection robot and is not positively recited.  Applicants do not positively recite the waveguide in lines 2-3, and the detection robot is configured to propagate light through a waveguide.  Therefore, references to the waveguide are directed to intended use of the detection robot.  However, line 3 of claim 4 then attempts to limit the waveguide by relating it to the storage positions.  The problem is that the relationship of the waveguide and the storage positions is defined in terms of the relationship between the storage positions and the unclaimed waveguide when in use.  This is indefinite as it is unclear how this is meant to further define the filtering device and it is unclear how this is met given a detection robot and storage position alone (without including the waveguide).  The fact is, with such a recitation, a given detection robot that meets the other limitations could meet the limitations of the claim when used with a waveguide and fail to meet the limitations of the claim when used without a waveguide. As such, given any detection robot alone, it is unclear whether the limitations of the claim would be met and it is unclear how to determine whether or not the limitation is met.  In summary, because the waveguide is not positively recited, then it is unclear what limitations the relationship of the waveguide is attempting to define with respect to the detection robot. Please clarify which structures are required in the claim.
As to claim 6, it is unclear what structure applicants are intending to define by an “incubation chamber”.  Specifically, there is no structure positively recited in the claim body that is capable of performing the claimed function of incubating, which is typically heating and controlling humidity and oxygen/CO2.  Therefore, it is unclear what structure applicants are or are not intending to define as the “incubation chamber”, and it is further unclear whether an incubating structure, such as a heater or humidity control or and oxygen/CO2 control, is required.
With respect to claim 6, it is unclear if the doors are required are not.  It appears as if applicants are intending to require the doors, yet the doors are not positively recited and are a function of accessing the chambers. The examiner requests clarification.
As to claim 9, it is unclear what the assay plate or master plate are defining.  The sample holders could be plates. It is unclear what defines and differentiates a sample holder from an assay plate or a master plate. 
In regards to claim 10, it is unclear how the sample holders move between the first side and the second side in order to move from being accessed by the plate robot to being accessed by the detection robot since there is no structure recited as capable of moving the holders.
Regarding claim 15, “the sensor device(s)” in line 4 is unclear as it has insufficient antecedent basis.  What is the sensor?  Is this the pH sensor device and/or the oxygen sensor?  Also, the sensors are not clearly recited such that they produce photoluminescence and it is unclear what pH sensor and/or oxygen sensor would be required.  Are specific sensors required that produce photoluminescence, and if so what are they?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard, A (US 20180087020; hereinafter “Blanchard”) in view of Zhang et al (Translation of CN107828654A; hereinafter “Zhang”).
As to claim 1, Blanchard teaches an incubation system for automated cell culture and/or testing (Blanchard; Figures 1, 8, Title [21]), the system comprising: 
a housing forming a chamber (Blanchard teaches an incubator cabinet 10; Figures 1, 8 [23]); 
a rack defining storage positions to support an array of sample holders inside the chamber (Blanchard teaches a rack with multiple storage positions; Figure 8, [6, 122]); 
a detection robot to capture one or more images of cells contained by one or more wells of each sample holder (Blanchard teaches a detection system/imager; [63, 129-136]); 
a fluid handling station configured to add fluid to, and/or remove fluid from, the one or more wells of each of the sample holders inside the housing (Blanchard teaches a pipetting to aspirate or dispense fluids; [63, 110]); 
at least one plate robot to move sample holders between the rack and the fluid handling station (Blanchard teaches robot transfer device 50; Figures 1, 8 [48-50, 79, 80]); and 
a computer to control operation of the detection robot, the fluid handling station, and the at least one plate robot (Blanchard teaches a computer; [76]).  
Note: The instant Claims contain a large amount of functional language (ex: “to capture...”, “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 
Blanchard does not specifically teach the detection robot captures images of the sample holder while the sample holder remains at a storage position in the rack.  However, Zhang teaches the analogous art of imaging within an incubator (Zhang teaches imager 1/5 in incubator 2; [9, 34]) where the detection robot captures images of the sample holder while the sample holder remains at a storage position in the rack (Zhang teaches the detection robot 1/5 moves to various positions of the sample holder held in the rack in order to align the detection robot with the holder; [35, 36]).  It would have been obvious to one of ordinary skill in the art to have modified the detection robot of Blanchard to move to image the sample holder in the rack as in Zhang because Zhang teaches that moving the detection robot relative to the sample holder enables the detection robot to align (Zhang; [35]) while also ensuring accuracy of results (Zhang; [23]) and because Zhang teaches that using this imaging technique reduces the influence on the result by the culture environment and provides a high degree of accuracy (Zhang; [8]). 
As to claim 2, modified Blanchard teaches the incubation system of claim 1, wherein the detection robot is configured to capture images by lensless imaging (Blanchard teaches the detection system/imager; [63, 129-136]. Blanchard teaches a CCD or CMOS [130] and also holographic imagers [130, 133], where applicants appear to state that the hologram is a lensless image and then go on to state that the imaging sensor can be a CCD or CMOS on page 6 of the instant specification. Therefore, as best understood, the examiner believes Blanchard teaches the limitations).  
However, if it is deemed that modified Blanchard does not specifically teach capturing images by lensless imaging, then Zhang teaches the analogous art of imaging within an incubator (Zhang teaches imager 1/5 in incubator 2; [9, 34]) and capturing images by lensless imaging (Zhang; [34, 35, 46]).  It would have been obvious to one of ordinary skill in the art to have modified the imager of Blanchard to capture images by lensless imaging as in Zhang because Zhang teaches that lensless imaging helps provide cell morphological information (Zhang; [46]) and that lensless imaging enables label-free monitoring of cell viability and activity (Zhang; page 1, [2, 8]) and that the monitoring results are less affected by the cell culture environment and provide high accuracy (Zhang; [8]).
As to claim 3, modified Blanchard teaches the incubation system of claim 2, wherein the detection robot is configured to lenslessly capture one or more holograms representing cells located in one or more wells of each sample holder, and wherein the computer is configured to reconstruct images of the cells located in the wells using the captured holograms (Blanchard teaches the detection system/imager; [63, 129-136]. Blanchard teaches a CCD or CMOS [130] and also holographic imagers [130, 133], where applicants appear to state that the hologram is a lensless image and then go on to state that the imaging sensor can be a CCD or CMOS on page 6 of the instant specification. Therefore, as best understood, the examiner believes Blanchard teaches the limitations.  Further, the modification of the imager of Blanchard to include lensless imaging as in Zhang has already been discussed above in claim 2, and Zhang teaches in the monitoring device with a positioning mechanism is actuated to control the collecting hole through the lower machine host computer, without a lens driving mechanism moves the diffractive imaging, 96-well cell culture the non-lens diffraction imaging mechanism different culture of the perforated plate alignment hole, and controls the CMOS sensor module to take all wells corresponding to the diffraction image collected, the diffraction images stored in the data storage module, and an upper computer through data storage module in each of sequentially reads lower machine image, for each image has been processed, each of the images obtained in the single cell diffraction pattern; [4-6, 9-11, 35]).
As to claim 5, modified Blanchard teaches the incubation system of claim 1, wherein the fluid handling station is configured to dispense fluid to, and remove fluid from, wells of the sample holders inside the chamber (Blanchard; [63, 110]).  
As to claim 6, modified Blanchard teaches the incubation system of claim 1, wherein the chamber is an incubation chamber, wherein the housing forms an entry/exit chamber sized to contain one or more sample holders, wherein the incubation chamber communicates with the entry/exit chamber via an inner door, and wherein the entry/exit chamber is accessible from outside the housing via an outer door (Blanchard teaches an entry/exit chamber 20 and an incubation chamber 30 where door 14 provides access between chambers 20 and 30 and door 12 provides access between chamber 20 and an outside enviornment; [77] Figures 1, 8).  
As to claim 7, modified Blanchard teaches the incubation system of claim 1, wherein the fluid handling station includes a pipette and one or more storage locations for containers holding removable tips for the pipette (Blanchard teaches the internal chamber holds pipette tips for cell manipulation, where pipettes are used for manipulation/fluid handling; [6, 48m 49, 51, 110, 113]).  
As to claim 8, modified Blanchard teaches the incubation system of claim 7, wherein the fluid handling station includes a first stack position for containers holding new tips for the pipette and a second stack position for containers holding tips already used by the pipette (As best understood, Blanchard teaches the handling station is a region of space inside chamber 30 and includes various positions which hold new pipette tips and would likely hold old pipette tips; [6, 48,49, 51, 110, 113] Figs. 1, 8.  Nonetheless, the region of space encompassing the fluid handling station of Blanchard includes various other spaces/positions which would be capable of holding containers for pipette tips).  
As to claim 9, modified Blanchard teaches the incubation system of claim 1, wherein the fluid handling station includes receiving sites for at least one of the sample holders and an assay plate and/or a master plate (Blanchard teaches the handling station is a region of space inside chamber 30 and includes various positions, and includes sites for sample holders and an assay plate; Figs. 1, 8.  Further, Blanchard teaches that there are plate based assays that can be analyzed simultaneously for high throughput; [127]).  
As to claim 10, modified Blanchard teaches the incubation system of claim 1, wherein the rack has a first side opposite a second side, wherein a plate robot of the at least one plate robot is configured to move sample holders into and out of the storage positions via the first side of the rack (Blanchard teaches a rack with multiple storage positions, and where the robot accesses the first side of the rack; Figure 6, 8, [6, 79, 80, 84, 122]).
Modified Blanchard does not specifically teach the detection robot is configured to operatively access sample holders in the storage positions via the second side of the rack. However, Zhang teaches the analogous art of imaging within an incubator (Zhang teaches imager 1/5 in incubator 2; [9, 34]) the detection robot is configured to operatively access sample holders in the storage positions via the second side of the rack (Zhang teaches using the detector to image from above; [37, 39]).  It would have been obvious to one of ordinary skill in the art to have modified the rack accessed by the plate robot of Blanchard to  move to another part of the rack to image the sample holder in the rack as in Zhang because Zhang teaches that moving the detection robot relative to the sample holder enables the detection robot to align (Zhang; [35]) while also ensuring accuracy of results (Zhang; [23]) and because Zhang teaches that using this imaging technique reduces the influence on the result by the culture environment and provides a high degree of accuracy (Zhang; [8]). 
As to claim 12, modified Blanchard teaches the incubation system of claim 1, wherein the computer is configured to send one or more of the captured images via the Internet to a remote user, and wherein the computer is configured to receive instructions from the remote user on whether and/or how to process cultures of cells depicted in the sent images (Blanchard teaches a computer that communicates wirelessly [61, 93] and that receives and directs control of the various equipment in the incubator [76]).  
As to claim 15, modified Blanchard teaches the incubation system of claim 1, further comprising a sample holder including a pH sensor device and/or an oxygen sensor device disposed in one or more wells of the sample holder, wherein the incubation system includes an optical sensor configured to detect photoluminescence from the sensor device(s) (As best understood, Blanchard teaches pH and/or oxygen sensors; [9, 27]. Blanchard also teaches various different detection systems/imagers, including a fluorescence (photoluminescence) microscope; [63, 129-136]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Zhang and in view of Ozcan et al (US 20140300696; hereinafter “Ozcan”).
As to claim 4, modified Blanchard teaches the incubation system of claim 3, wherein the detection robot is configured to illuminate cells with light and to travel to the storage positions of the rack (Blanchard teaches the detection system/imager; [63, 129-136]. Blanchard teaches a CCD or CMOS [130] and also holographic imagers [130, 133], where applicants appear to state that the hologram is a lensless image and then go on to state that the imaging sensor can be a CCD or CMOS on page 6 of the instant specification. The modification of the detector and rack of Blanchard to move to image the sample holder in the rack as in Zhang has already been discussed in claim 1 above).
Blanchard does not specifically teach that the detection robot includes light propagated through a waveguide (Although the examiner does believe it is ambiguous as to whether the waveguide is required or not). However, Ozcan teaches the analogous art of imaging cells (Ozcan; abstract, figure 1A) where the detector includes light propagated through a waveguide (Ozcan teaches that waveguides are used as optical fibers to couple the light sources in a lensfree image sensor; [75, 80] Figures 1A, 3B).  It would have been obvious to one of ordinary skill in the art to have modified the detection robot moving to the storage positions of modified Blanchard to include a waveguide as in Ozcan because Ozcan teaches using waveguides is a well-known technique for optically coupling the illumination source in a detector (Ozcan; [75, 80]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Zhang and in view of Osawa et al (US 20090325280; hereinafter “Osawa”).
As to claim 11, modified Blanchard teaches the incubation system of claim 1, with storage positions of the rack (see claims 1 above).
Blanchard does not specifically teach a plurality of heaters operatively associated with the storage positions of the rack and configured to heat lids of sample holders in the storage positions to reduce condensation prior to image capture with the detection robot. However, Osawa teaches the analogous art of cell imaging (Osawa; Title) with a heater operatively associated with the storage position of the rack and configured to heat lids of sample holders (Osawa teaches a heating table that controls the temperatures to decrease condensation; [10, 16, 17, 41-42, 49, 53]. Alternatively, Osawa teaches plural heaters including a stage/table heater and other heaters in the incubator that are all associated with the storage positions).  It would have been obvious to one of ordinary skill in the art to have modified the temperature-controlled sample holder storage positions of modified Blanchard to each include a heater as in Osawa, the resulting combination being the plural positions of Blanchard each including a heater, because Osawa teaches that the heaters help to reduce condensation and enable proper cell culture observation (Osawa; [16, 17]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Zhang and in view of Ueda et al (US 20210215727; hereinafter “Ueda”).
As to claim 13, modified Blanchard teaches the incubation system of claim 1, wherein the computer is configured to determine whether and/or when to add fluid to and/or remove fluid from one or more wells of each sample holder at the fluid handling station (Blanchard teaches controlling the computer and fluid handling device; [63, 76, 110]).  
Modified Blanchard does not specifically teach that the control is based on images captured by the detection robot. However, Ueda teaches the analogous art of a cell manipulation system using pipettes (Ueda; Title, [14, 82]) and controlling the pipettes based on images captured by the detection robot (Ueda teaches that an image is taken and then pipettes are moved based on the images in order to access the desired location; [14, 80, , 68-72, 37, 50, 62]). It would have been obvious to one of ordinary skill in the art to have modified the pipette and images from the detection robot of Blanchard to control the pipette based on the images as in Ueda because Ueda teaches that it is well known to move pipettes based on image data (Ueda; [14, 80]).
As to claim 14, modified Blanchard teaches the incubation system of claim 13, wherein the computer is configured to determine a characteristic of cells contained by one more wells of each sample holder from images captured by the detection robot, and to decide whether and/or when to add fluid to and/or remove fluid from such wells based on the characteristic (The modification of the pipette and images from the detection robot of Blanchard to control the pipette based on the images as in Ueda has already been discussed above.  Ueda teaches determining whether the cell/minute object is held with the first pipette and then deciding whether or not to move the second pipette; [14, 80, 68-72, 37, 50, 62]).  

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Stanley et al (US 20170023535; hereinafter “Stanley”) teaches a new pipette storage area 51 and a waste pipette area 50 which help reduce cross contamination and improve system efficiency; Fig. 11 [128, 38]. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798